Citation Nr: 1600668	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-43 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an effective date prior to September 18, 2008 for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2008 and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that she did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The September 2011 rating decision granted service connection for bilateral hearing loss, effective September 18, 2008.  The Veteran filed a timely notice of disagreement (NOD) with the assigned effective date in April 2012.  A statement of the case (SOC) was issued in July 2015.  The Veteran perfected her appeal of the claim at the September 2015 Board hearing.

The Veteran's representative submitted an April 2012 statement alleging CUE and requesting that an effective date back to September 1983 be assigned for the grant of service connection for bilateral hearing loss, degenerative disc disease of the lumbar and cervical spine, and tinnitus.  The Veteran's representative did not make any specific arguments regarding why he believes there is CUE, nor has he specified in which rating decision(s) he alleges CUE.  A claimant must plead CUE with sufficient particularity.  As such has not been done and the RO has not adjudicated a claim of CUE, the Board will not further consider the matter of CUE.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for a right knee disability is requested.

2.  A claim of entitlement to service connection for bilateral hearing loss was last denied in July 2003; the Veteran did not disagree with the decision and new and material evidence was not received within a year of its issuance.

3.  The Veteran did not file an application to reopen the bilateral hearing loss claim until September 18, 2008.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of entitlement to service connection for a right knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for assignment of an effective date prior to September 18, 2008 for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a written request to withdraw "all appeals and associated hearings" on September 8, 2015.  Notably, at that time, the only perfected appeal was as to the claim of entitlement to service connection for a right knee disability.  On September 23, 2015, the Veteran appeared for her previously scheduled Board hearing.  At the hearing, she presented testimony only as to the earlier effective date claim decided herein.  She did not at any time express an intent to invalidate her prior withdrawal of the right knee claim.  As such, the Board finds that the Veteran has properly expressed her intent to withdraw the claim of entitlement to service connection for a right knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to said issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for an earlier effective date for the grant of service connection for bilateral hearing loss arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, all known and available records relevant to the issue decided herein have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board therefore concludes that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

III.  Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2015).

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2015).

Here, the Veteran contends that she is entitled to an effective date prior to September 18, 2008, for the grant of service connection for bilateral hearing loss.

In March 1989, she filed a claim of entitlement to service connection for bilateral hearing loss, which was denied in an April 1989 rating decision, because the RO determined that the Veteran had hearing loss that existed prior to entry into the military service and was not aggravated thereby.  She did not disagree with the denial and it became final.  The Veteran's subsequent claims to reopen were denied in April 2000 and June 2002.  In May 2003, she again filed to reopen the bilateral hearing loss claim.  This claim to reopen was denied in July 2003.  The Veteran did not disagree with the decision and, as new and material evidence was not received within one year of the July 2003 rating decision, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In September 2008, the Veteran filed another claim to reopen the matter of entitlement to service connection for bilateral hearing loss.  Her claim was eventually reopened and entitlement to service connection for bilateral hearing loss was granted in a September 2011 rating decision, effective September 18, 2008.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of September 18, 2008, is the earliest effective date assignable for the grant of service connection for bilateral hearing loss.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for bilateral hearing loss following the final denial in July 2003 and prior to the date the claim to reopen was received, September 18, 2008.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the July 2003 rating decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was September 18, 2008, and no sooner.  Consequently, the only effective date for grant of service connection that may be assigned for the Veteran's bilateral hearing loss is the presently assigned date of September 18, 2008.

Finally, the Veteran is contending that her hearing loss symptomatology worsened during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced bilateral hearing loss prior to the assigned effective date; that she did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to September 18, 2008.


ORDER

The appeal of the claim of entitlement to service connection for a right knee disability is dismissed.

Entitlement to an effective date prior to September 18, 2008 for the grant of service connection for bilateral hearing loss is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


